            Case 1:18-cv-00681-RJL Document 39 Filed 10/03/18 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



AARON RICH
                              Plaintiff,

       v.                                                 Civil Action No. 1:18-cv-00681-RJL

                                                          Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,
and
THE WASHINGTON TIMES,
                     Defendants.


                      PLAINTIFF’S MOTION TO COMPEL
              ROD WHEELER’S COMPLIANCE WITH RULE 45 SUBPOENA

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Plaintiff Aaron Rich

respectfully moves this Court to compel non-party Rod Wheeler to comply with the Rule 45

subpoena properly served upon him to produce documents relevant to this litigation.

       Pursuant to Local Civil Rule 7(m), the Plaintiff attempted to determine whether the

defendants opposed the relief sought and to narrow the areas of disagreement, but defendants did

not respond to Plaintiff’s inquiry regarding whether they oppose this motion.

DATED: October 3, 2018                                      Respectfully submitted,


                                                            BOIES SCHILLER FLEXNER LLP

                                                                       By: /s/ Michael J. Gottlieb

                                              MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                 JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                             MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                 ANDREA R. FLORES (Admission Pending)
                                                                1401 New York Ave NW
                                                                 Washington, DC 20005
                                                                     Tel: (202) 237-2727

                                                1
Case 1:18-cv-00681-RJL Document 39 Filed 10/03/18 Page 2 of 9


                                                      Fax: (202) 237-6131
                                                    mgottlieb@bsfllp.com
                                                        jriley@bsfllp.com
                                                   mgovernski@bsfllp.com
                                                       aflores@bsfllp.com

                            RANDALL W. JACKSON (D.C. Bar No. 490798)
                                          575 Lexington Ave., 7th Floor
                                                 New York, NY 10022
                                                   Tel: (212) 303-3650
                                                   Fax: (323) 446-2350
                                                  rjackson@bsfllp.com
                                         Attorneys for Plaintiff Aaron Rich




                              2
            Case 1:18-cv-00681-RJL Document 39 Filed 10/03/18 Page 3 of 9


                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



AARON RICH
                                Plaintiff,

       v.                                                 Civil Action No. 1:18-cv-00681-RJL

                                                          Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,
and
THE WASHINGTON TIMES,

                                Defendants.



          PLAINTIFF’S MEMORANDUM IN SUPPORT OF MOTION TO
       COMPEL ROD WHEELER’S COMPLIANCE WITH RULE 45 SUBPOENA

       Plaintiff Aaron Rich (“Rich”) submits this memorandum, and the accompanying

Declaration of Meryl C. Governski (“Governski Decl.”), in support of Plaintiff’s Motion to

Compel Rod Wheeler’s Compliance with Rule 45 Subpoena.

                                   FACTUAL BACKGROUND

       This lawsuit arises out of defamatory statements Defendants have made about Rich,

including their baseless assertions that Rich worked with his now-deceased brother, Seth, to steal

data from the Democratic National Committee (“DNC”) and to provide those stolen data to

WikiLeaks in exchange for supposed payments made to Rich’s bank account. See ECF No. 3

(“Complaint”) ¶ 1. Defendants’ fabricated narrative has at times included allegations that Rich

learned in advance that his brother would be murdered as a result of the alleged theft, and that

Rich not only failed to act to stop the murder, he engaged in obstruction of justice to cover his

own tracks. See id. ¶¶ 1, 7.



                                                1
         Case 1:18-cv-00681-RJL Document 39 Filed 10/03/18 Page 4 of 9


       In early 2017, Defendant Edward Butowsky (“Butowsky”) selected and hired a former

D.C. police investigator, Rod Wheeler, to lead a D.C.-based “private investigation” into Seth

Rich’s murder. See, e.g., ECF No. 19-1 at ¶ 4 (“I offered to pay for a private investigator,

namely Rod Wheeler”); see also Complaint ¶¶ 5, 27. On August 1, 2017, Wheeler, who at the

time was represented by Wigdor LLC, filed a federal lawsuit against Butowsky and other

Defendants in connection with a May 2017 Fox News publication about Seth Rich’s murder that

Fox News has since retracted. See Wheeler v. Twenty-First Century Fox et al., No. 1:17-cv-

05807 (S.D.N.Y. Aug. 1, 2017) (“Wheeler Lawsuit”).          Wheeler alleged, inter alia, that

Butowsky played a central role in orchestrating the Fox News story, including by fabricating

quotations attributed to Wheeler, in order to “establish that Seth Rich provided WikiLeaks with

the DNC emails to shift the blame from Russia.” Wheeler Lawsuit Compl. ¶¶ 2-3; 15.

       On June 1, 2018, Rich issued a subpoena (“Wheeler Subpoena”) to Mr. Wheeler

requesting various documents that are directly relevant to Rich’s claims in the above-captioned

litigation. In particular, Rich requested communications between Wheeler and Defendants,

Malia Zimmerman (the author of the retracted Fox News story), and members of Rich’s family;

documents relating to Wheeler’s “investigation” into Seth Rich’s murder; documents relating to

the allegations made in the Wheeler Lawsuit; and documents relating to the Complaint in this

litigation. See Governski Decl. Ex. 1. The Wheeler Subpoena compelled Mr. Wheeler to

produce the materials by June 15 to the Washington, D.C. office of Plaintiff’s undersigned

counsel, which is located well within 100 miles of Mr. Wheeler’s residence in Maryland.

Governski Decl. Ex. 1 at 2-11. Wheeler properly and personally was served with the Wheeler

Subpoena on the morning of June 8 at his home in Upper Marlboro, Maryland. Id. at 12.

       Rich has spent the months since then trying, without success, to obtain Wheeler’s

voluntarily compliance with the Wheeler Subpoena so as to avoid burdening the Court with this


                                              2
          Case 1:18-cv-00681-RJL Document 39 Filed 10/03/18 Page 5 of 9


Motion. Plaintiff tried to communicate with Wheeler through his counsel at Wigdor LLC, but

those efforts proved unsuccessful because Wigdor had withdrawn as Wheeler’s counsel.

Governski Decl. Ex. 2. Plaintiff sent Wheeler letters via FedEx on July 11 and July 31 notifying

him that the deadline for responding to the Wheeler Subpoena had passed and urging him to

comply. Governski Ex. 1 at 1. The July 31 letter explained that on July 11 we requested that

Mr. Wheeler “inform us whether you intended to comply with the subpoena.” By July 31, he

had still failed to respond to the Wheeler Subpoena or earlier offers to confer. Id.; see also

Governski Decl. ¶¶ 4-5.

       Finally, on August 1, Wheeler left a voice message for Rich’s counsel explaining that he

did “receive the subpoena” and was “going to try to comply” with it and did “not mind”

producing “whatever.” Governski Decl. ¶ 5. On August 6, Wheeler and Rich’s counsel had a

telephone conversation during which Wheeler explained that his former attorneys at Wigdor had

already collected most of the materials Wheeler believed would be responsive to the Wheeler

Subpoena and asked whether he could comply by requesting they produce that material directly.

Id. ¶ 6. Plaintiff’s counsel agreed that such an approach likely would be a sufficient response to

the Wheeler Subpoena. Id. Wheeler agreed that he would, via email, authorize his former

attorneys to release to Plaintiff’s counsel “all non-privileged materials they collected” from

Wheeler, including materials from his laptop and cell phone. Governski Decl. Ex. 3.

       On August 10, Plaintiff’s counsel emailed Wheeler to follow up on Wheeler’s promise, at

that time unfulfilled, to authorize his former counsel to produce responsive documents to

Plaintiff’s counsel. Id. At that point, Wheeler stated that he planned to obtain legal counsel and

would “be in touch with you once I have secured such representation and at that point we will

consider our options for replying to the subpoena.”         Id.   Plaintiff’s counsel awaited a

communication from Wheeler’s new counsel, but no such correspondence came. Plaintiff’s


                                                3
          Case 1:18-cv-00681-RJL Document 39 Filed 10/03/18 Page 6 of 9


counsel sent follow-up emails to Wheeler on August 10, August 22, and August 31 to request an

opportunity to meet and confer with Wheeler’s counsel or, alternatively, with Wheeler if he

remained unrepresented. Id. Plaintiff’s counsel also left voice messages for Wheeler to the same

effect on September 6 and 7. Governski Decl. ¶ 8. Wheeler has not responded to any of these

communications. Id. ¶ 9. Finally, in a last ditch effort to secure Wheeler’s compliance with the

Wheeler Subpoena without burdening the Court, Plaintiff’s counsel sent him a copy of this

Motion on October 2, 2018, and stated that Plaintiff’s counsel would file it by today absent a

meaningful effort by Wheeler to comply. Governski Ex. 3. Having not heard from Wheeler,

Plaintiff’s counsel has been left no choice but to file this Motion.

                                           ARGUMENT

I.     The Wheeler Subpoena Seeks Relevant Information, Which Mr. Wheeler Has
       Already Collected.

       When deciding a motion to compel compliance with a Rule 45 subpoena, “a court must

consider first whether the discovery sought is relevant.” See In re Denture Cream Prod. Liab.

Litig., 292 F.R.D. 120, 123–24 (D.D.C. 2013) (internal quotation marks and citations omitted).

A discovery request is relevant if there is “any possibility that the information sought may be

relevant to the claim or defense of any party.” Id. (emphasis added); see also Watts v. S.E.C., 482

F.3d 501, 507 (D.C. Cir. 2007).

       There is no question that the information sought in the Wheeler Subpoena is directly

relevant to Rich’s claims. Wheeler filed a federal lawsuit alleging facts that are central to Rich’s

case, including Butowsky’s role in pushing the false conspiracy theory that Seth Rich was

murdered because of his role in stealing and leaking DNC documents to Wikileaks.

Notwithstanding that this lawsuit is brought on behalf of Aaron Rich, Wheeler is in possession of

information relevant to all of the claims in this case. Any communications between Wheeler and

the individuals involved in the retracted Fox News story, as well as documents relating to his

                                                  4
          Case 1:18-cv-00681-RJL Document 39 Filed 10/03/18 Page 7 of 9


own “investigation” into Seth Rich’s murder, are probative of Rich’s claims. 1

II.    Wheeler Has Waived His Right To Object.

       Wheeler has waived his right to object to the Wheeler Subpoena. A party “resisting

discovery” bears the burden of objecting to a subpoena and proving that the “documents

requested are either unduly burdensome or privileged.” In re Denture Cream, 292 F.R.D. at

123–24 (internal quotation marks and citations omitted); Fed.R.Civ.P. 45(e)(1)(D). Objections

to a Rule 45 subpoena to produce documents “must be served before the earlier of the time

specified for compliance or 14 days after the subpoena is served.” Fed. R. Civ. P. 45(d)(2)(B)

(emphasis added).      Failing to serve written objections within the established time frame

“constitutes a waiver of such objections” except in limited “unusual circumstances” inapplicable

here. Alexander v. FBI, 186 F.R.D. 21, 34 (D.D.C.1998) (citation omitted) (concluding that a

third party waived objections when served 16 days after being served with subpoena). 2

       Wheeler was personally served with the Wheeler Subpoena on June 8 and did not

respond in any way until nearly two months later August 1, and only then in response to multiple

letters sent to Mr. Wheeler via Fed Ex. Governski Decl. ¶¶ 2-5. 3     Not only has Mr. Wheeler

never challenged the Wheeler Subpoena, he also explicitly said he did “not mind” producing

“whatever” he has and suggested that he could comply simply by authorizing his former lawyers


1
 Moreover, the Wheeler Subpoena is narrowly tailored and causes no burden on Wheeler, who
acknowledged that he has already collected materials that would be responsive to the Wheeler
Subpoena as part of preparing for his own litigation. Governski Decl. ¶ 6.
2
  “Courts have found such unusual circumstances where: (1) the subpoena is overbroad on its
face and exceeds the bounds of fair discovery; ... (2) the subpoenaed witness is a nonparty acting
in good faith; ... and (3) counsel for witness and counsel for subpoenaing party were in contact
concerning the witness' compliance prior to the time the witness challenged legal basis for the
subpoena.” Alexander, 186 F.R.D. at 34.
3
  Production to the Wheeler Subpoena was due June 15, 14 days after the date of the Wheeler
Subpoena. Governski Decl. Ex. 1 at 2. Partly in recognition of the delay in serving Mr.
Wheeler, Plaintiff’s counsel granted Mr. Wheeler nearly an extra month to respond until sending
a letter via Fed Ex on July 11. Governski Decl. ¶ 4  .

                                                5
          Case 1:18-cv-00681-RJL Document 39 Filed 10/03/18 Page 8 of 9


to produce materials on his behalf. Id. ¶ 5. Plaintiff’s counsel has granted Wheeler considerable

leeway, including by affording him substantial extra time to obtain counsel and comply and by

repeatedly offering to confer with him. Wheeler has failed to reciprocate, and he has waived his

right to object to a narrow Subpoena that requests documents directly relevant to this litigation.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court compel Wheeler

to promptly produce documents responsive to the Plaintiff’s Rule 45 Subpoena.

DATED: October 3, 2018                                       Respectfully submitted,


                                                              BOIES SCHILLER FLEXNER LLP

                                                                         By: /s/ Michael J. Gottlieb

                                                MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                   JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                               MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                   ANDREA R. FLORES (Admission Pending)
                                                                  1401 New York Ave NW
                                                                   Washington, DC 20005
                                                                       Tel: (202) 237-2727
                                                                      Fax: (202) 237-6131
                                                                     mgottlieb@bsfllp.com
                                                                         jriley@bsfllp.com
                                                                   mgovernski@bsfllp.com
                                                                       aflores@bsfllp.com

                                               RANDALL W. JACKSON (D.C. Bar No. 490798)
                                                                     575 Lexington Ave
                                                                               7th Floor
                                                                   New York, NY 10022
                                                                    Tel: (212) 303-3650
                                                                    Fax: (323) 446-2350
                                                                   rjackson@bsfllp.com


                                                               Attorneys for Plaintiff Aaron Rich




                                                 6
          Case 1:18-cv-00681-RJL Document 39 Filed 10/03/18 Page 9 of 9


                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 3, 2018, this document was filed with the Clerk of the

Court of the U.S. District Court of the District of Columbia by using the CM/ECF system, which

will automatically generate and serve notices of this filing to all counsel of record.

        A copy of the foregoing document was served by mail on nonparty Rod Wheeler at his

home address of 14006 Silver Teal Way Upper Marlboro, Maryland 20744.

        A copy of the foregoing document was emailed to Defendants Matthew Couch (“Couch”)

and America First Media via Defendant Couch at mattcouch@af-mg.com (pending appointment

of counsel).    These Defendants consented in writing to receive filings via email pending

registration to receive electronic notification of filings.

        A copy of the forgoing document was emailed to Defendant Ed Butowsky, who currently

is unrepresented by counsel, to edbutowsky@icloud.com and mailed via Federal Express to his

home address as 2200 Bradbury Court Plano, TX 75093.



        Dated: October 3, 2018

                                                    /s/ Michael J. Gottlieb

                                                    MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                    1401 New York Ave NW
                                                    Washington, DC 20005
                                                    Tel: (202) 237-2727
                                                    Fax: (202) 237-6131
                                                    mgottlieb@bsfllp.com
